Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2011 has been entered
Applicant’s amendments filed 09/08/2021 is acknowledged. In the amendment, claims 4-7 and 12 have been cancelled and new claims 13-16 have been added. Claims 13-16 been directed to immunoassay method of claim 1 are included in Group I invention. Claims 8-10 remained withdrawn as being directed to non-elected invention See 37 CFR 1.142(b) and MPEP §821.03. Therefore, Claims 11 and 13-16 are examined on merits in this office action.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 are dependent on claim 11, which recites β-cyclodextrin. “Sulfated polysaccharide” is not recited in claim 11 and the recitation “the sulfated polysaccharide” in claim 13 lacks antecedent basin and is broader than the recitation of   β-cyclodextrin in claim 11. Thus claim 13 failed to further limit claim 11 limitation. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over White et at (US 5,466,580, hereinafter “White”) in view of Yamamoto et al (US 2011/0104825, hereinafter “Yamamoto”).
teaches that heparin and low molecular dextran sulfate improve assay performance by both reducing backgrounds and by enhancing signals (col.3, lines 17-20). Therefore, BPI immunoassay in various samples including plasma serum sample would be obvious to one of ordinary skilled in the art. Moreover, since heparin also improves backgrounds and enhances signal, one of ordinary skilled in the art can easily envisage detection of BPI in heparinized blood sample as BPI does not interfere but improves detection and further one of ordinary skilled in the art may also considered combining both he cationic blocking agent as both provides the same advantages of improvement by reducing background signal and enhancing signals.
White teaches utilizing heparin and dextran sulfate in immunoassay, but however, does not teach β-cyclodextrin sulfate.
Yamamoto teaches immunoassay detection of target in a biological sample employing antigen-antibody immunoassay reaction in the presence of a macrocyclic compound for enhancing measurement sensitivity (abstract; claim 1,  claim 7 and st col. and Table 9). Yamamoto teaches that the presence of the macrocyclic compound allows accurate assay even in a sample having a low assay target substance concentration (paragraph [0013] and [0014] and [0016]).
Therefore, given the fact that the presence of beta-cyclodextrin including beta-cyclodextrin sulfate in an assay sample provides enhanced immunoassay sensitivity and which allows assaying low target substance in a biological sample, it would be obvious to one of ordinary skilled in the art to easily envisage beta-cyclodextrin or beta-cyclodextrin sulface in the immunoassay detection process of White with the expectation of enhancing sensitivity with a reasonable expectation of success. White discloses carrying out immunoassay in the presence of heparin or dextran sulfate for enhancing immunoassay detection sensitivity by reducing non-specific reaction and Yamamoto is also directed to achieving the same advantage/purpose of enhancing immunoassay sensitivity by carrying out immunoassay in the presence of a macrocyclic compounds such as beta-cyclodextrin or beta-cyclodextrin sulfate. Therefore, from the forgoing description in mind, one of ordinary skilled in the art can easily envisage beta-cyclodextrin or beta-cyclodextrin sulfate as an alternative for heparin or dextran sulfate or an additional additive in the immunoassay reaction with 
In regards to claims 14 and 15, White discloses sandwich immunoassay for detection BPI but however did not mention the process of washing in the sandwich immunoassay. However, the process of washing after immunocomplex formation for detection using secondary antibody labeled with a detectable label is routine and well-known process in immunoassay method steps and which are well within the purview of one of ordinary skilled in the art.
In regards to claim 16, White in view of Yamamoto, teaches detection of BPI by an immunoassay in the presence of heparin, dextran sulfate or beta-cyclodextrin sulfate or combination therreof. White does not disclosed interleukin-2 receptor or prostate specific antigen as a target substance.However, from the description in mind of White and Yamamoto, one of ordinary skilled in the art can easily envisage detection of other known analytes using the assay methods with the expectation of immunoassay detection with improved immunoassay detection sensitivity with a reasonable expectation of success. Since Interleukin-2 receptor and prostate specific antigen are well known analyte and since antibody against the analytes are known, one of ordinary skilled in the art can easily envisage immunoassay detection of the analytes utilizing the immunoassay methods as suggested by the combination of the references.
Claims 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over White et at (US 5,466,580, hereinafter “White”) in view of Adamczyk et al (WO 92/21769 “Adamczyk”).
teaches that heparin and low molecular dextran sulfate improve assay performance by both reducing backgrounds and by enhancing signals (col.3, lines 17-20). Therefore, BPI immunoassay in various samples including plasma serum sample would be obvious to one of ordinary skilled in the art. Moreover, since heparin also improves backgrounds and enhances signal, one of ordinary skilled in the art can easily envisage detection of BPI in heparinized blood sample as BPI does not interfere but improves detection and further one of ordinary skilled in the art may also considered combining both he cationic blocking agent as both provides the same advantages of improvement by reducing background signal and enhancing signals.
White teaches utilizing heparin and dextran sulfate as a non-specific binding blocker in immunoassay, but however, does not teach β-cyclodextrin sulfate.
Adamczyk immunoassay detection wherein a non-specific binding blocker is utilized to reduce non-specific binding (Abstract). Adamczyk teaches that suitable non-specific binding blocker include, but not limited to dextran sulfate, heparin, 
Therefore, given the fact that β-cyclodextrin sulfate has been disclosed as art recognized alternative binding blocker for heparin or dextran sulfate, it would be obvious to one of ordinary skilled in the art to easily envisage beta-cyclodextrin sulfate in the immunoassay detection process of White with the expectation of enhancing sensitivity with a reasonable expectation of success. White discloses carrying out immunoassay in the presence of heparin or dextran sulfate for enhancing immunoassay detection sensitivity by reducing non-specific reaction and Adamczyk teaches beta-cyclodextrin sulfate as an art recognized alternative for heparin or dextran sulfate. Therefore, from the forgoing description in mind, one of ordinary skilled in the art can easily envisage beta-cyclodextrin sulfate as an alternative for heparin or dextran sulfate or an additional additive in the immunoassay reaction with the expectation of improving immunoassay detection sensitivity with a reasonable expectation of success. The Courts have ruled that art-recognized equivalence between embodiments provides a strong case of obviousness in substituting one material for another. See MPEP 2144.06. Moreover, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

In regards to claim 16, White in view of Adamczyk, teaches detection of BPI by an immunoassay in the presence of heparin, dextran sulfate or beta-cyclodextrin sulfate or combination therreof. White does not disclosed interleukin-2 receptor or prostate specific antigen as a target substance.However, from the description in mind of White and Adamczyk, one of ordinary skilled in the art can easily envisage detection of other known analytes using the assay methods with the expectation of immunoassay detection with improved immunoassay detection sensitivity with a reasonable expectation of success. Since Interleukin-2 receptor and prostate specific antigen are well known analyte and since antibody against the analytes are known, one of ordinary skilled in the art can easily envisage immunoassay detection of the analytes utilizing the immunoassay methods as suggested by the combination of the references.

Response to argument
Applicant's arguments and amendments filed 09/08/2021 have been fully considered and are persuasive to overcome the rejections under 35 USC 112(d), and 35 USC 103 in view of the amendments. However, Applicant’s arguments have been rendered 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641